Citation Nr: 0836130	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  01-09 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), from February 9, 
2000, to November 7, 2005, and in excess of 50 percent from 
November 8, 2005.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the veteran service connection for PTSD and 
assigned a 30 percent evaluation.  Subsequently, the veteran 
appealed that decision to the Board.  

In August 2004, the Board issued a decision denying an 
increased initial evaluation for the veteran's PTSD.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).

Subsequently, in an August 2006 Memorandum Decision, the 
Court vacated the Board's August 2004 decision and remanded 
the case to the Board for readjudication.  During the appeal 
period, the RO also issued a rating decision in April 2006 
which increased the veteran's disability evaluation for PTSD 
to 50 percent, effective from November 8, 2005.  Therefore, 
the issue has been restated as that indicated above on the 
first page of the present decision.  That April 2006 rating 
decision also granted other compensation benefits, including 
a total rating based on individual unemployability due to 
service-connected disabilities, effective from November 8, 
2005.

Following the Court's remand to the Board, the veteran 
submitted additional evidence.  This included an April 2007 
updated list of his prescription medications from a VA 
medical center, and documents regarding his employment, dated 
from December 2003 to August 2004.  In a June 2007 written 
statement, the veteran indicated that he wanted his claim 
remanded to the RO for adjudication of the newly submitted 
evidence.  In July 2007, the Board issued a decision 
remanding the claim for readjudication with the newly 
submitted evidence, and to request additional records.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to April 30, 2002, the veteran's PTSD was 
characterized by difficulty in establishing and maintaining 
effective work and social relationships due to such symptoms 
as depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss.

2.  From April 30, 2002, the veteran's PTSD has been 
characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a restricted affect, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks), disturbances in motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships. 


CONCLUSIONS OF LAW

1.  Prior to April 30, 2002, the criteria for an initial 
rating in excess of 30 percent for PTSD were not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code (DC) 9411 
(2008). 

2.  Giving the benefit of the doubt to the veteran, from 
April 30, 2002, the criteria for an initial rating of 50 
percent, but no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In June 2003 and August 2007 VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2000 and April 2006 
rating decisions, October 2001 SOC, and November 2002, April 
2003, August 2003, February 2004, and June 2008 SSOCs 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the August 2007 letter which VA 
sent to the veteran.

In his June 2007 response to the Board's May 2007 letter 
advising him of the Court's action and soliciting any new 
evidence he might wish to submit, the veteran indicated that 
he had been attending Vet Center meetings.  On the same form 
he indicated that he did not have anything else to submit and 
asked that the Board proceed immediately with the 
readjudication of his appeal.  Later in June 2007, the 
veteran asked that his appeal be remanded for the review of 
additional evidence he was submitting to the RO.  The newly 
submitted evidence did not include Vet Center records, and 
therefore in the July 2007 remand decision the Board 
instructed the RO to obtain them.  Since the Vet Center 
Records are from a Federal agency, it is the responsibility 
of VA to obtain them under the VCAA.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  Nonetheless, the veteran was 
sent a release form for the Vet Center records, which he did 
not return.  The case was then returned to the Board without 
a request having been made to the Vet Center for the records.  

The veteran indicated in a December 2002 statement that he 
was seeking a 50 percent evaluation, which has since been 
granted effective from November 8, 2005.  The Board notes 
that in June 2007 the veteran asked that his claim be 
adjudicated without asking that the Vet Center records be 
obtained, and then subsequently submitted an additional 
statement and evidence that did not include or mention the 
records.  In addition, Vet Center records are not needed to 
establish that the veteran's PTSD currently warrants a 50 
percent evaluation, since he currently has that rating, and 
older Vet Center records have already been associated with 
the claims file.  Therefore, the Board will not further delay 
issuing a decision in this case in order to obtain the Vet 
Center records.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As noted above, the veteran's PTSD is currently evaluated as 
30 percent disabling prior to November 8, 2005, and 50 
percent disabling on and after November 8, 2005, pursuant to 
the provisions of 38 C.F.R. § 4.130, DC 9411.  The 30 percent 
rating was assigned effective from the date of receipt of the 
veteran's original claim for service connection for PTSD, 
which was February 9, 2000.

DC 9411 provides, in pertinent part, for the following 
evaluations:

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective 
work and social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

III.  Factual Background

Reviewing the relevant evidence of record, a March 1999 VA 
treatment summary states that the veteran had been diagnosed 
with PTSD and had a history of alcohol dependence, in 
remission since October 1998.  The veteran's symptoms 
included anger, guilt, depression, suicidal ideation, 
isolation, anxiety, emotional numbing, difficulty sleeping, 
nightmares, night sweats, and hypervigilance.




A January 2000 Vet Center treatment update shows that the 
veteran had been diagnosed with PTSD, dysthymic disorder, and 
alcohol dependence, in remission since October 1998.  His 
symptoms included rage/anger, flashbacks, intrusive thoughts, 
sleep problems, hyperalertness, acute startle reaction, 
survivor guilt, emotional numbing, avoidance behavior, 
isolation, dislike of crowds, mistrust of others, depression, 
suicidal ideation, anxiety, and reactivity to Southeast 
Asians and authority figures.

Also of record is a report from a June 2000 VA psychiatric 
examination, which indicated that the veteran had been 
married for 22 years and was employed as an auditor/revenue 
agent with the Internal Revenue Service (IRS).  The veteran 
described stressful events associated with combat in Vietnam, 
to include being exposed to mortar and rocket fire and 
participating in firefights.  He continues to be bothered by 
memories of a specific event in which he was wounded and a 
friend of his was killed.  As to his experiences since 
separation from service, he described problems with sleep and 
anger, and indicated that his anger problems interfered with 
his ability to function at work and get along with his wife.  
With regard to social functioning, he reported that he 
preferred being alone.  

Findings from the mental status examination conducted in June 
2000 included what was observed to be a coherent thought flow 
with a significant degree of circumstantiality, but no 
derailment or looseness of association.  The veteran's mood 
was anxious and irritable and thought content was non-
suicidal, non-homicidal, and non referential.  He denied 
auditory or visual hallucinations, but he did have some 
difficulty concentrating during the mental status 
examination.  The diagnoses following the examination 
included PTSD, and the Global Assessment of Functioning (GAF) 
score was 52, which under DSM-IV approximates "serious" 
impairment in social or occupational functioning.  The 
examiner concluded that the veteran had "moderately severe" 
symptoms of PTSD

At September 2000 VA treatment the veteran reported that he 
had a several-year history of waking up every night at 2:30 
to 3:00 am and not being able to fall back asleep for a few 
hours, if at all.  He said that when he first returned from 
Vietnam he had problems with anger and irritability.  As of 
September 2000 he dealt with his anger through avoidance, 
which was effective at work but caused problems at home.  The 
veteran had intrusive thoughts of Vietnam at times and could 
have flashbacks with specific reminders, such as helicopters.  
R.W.H., M.D., the VA psychiatrist, diagnosed him with 
probable PTSD with sleep disturbance, and he was prescribed 
hydroxyzine 25-50 mg.  In February 2001 the veteran reported 
at VA treatment that he used the hydroxyzine when he felt he 
was going to have trouble sleeping but that he still had some 
nights when he would wake up in the middle of the night and 
have trouble falling back asleep.  He said his mood was 
variable and it was noted that he did not have deep 
depression.  He did not have any suicidal ideation, and Dr. H 
diagnosed him with PTSD.  

At October 2001 VA treatment, Dr. H felt that the veteran was 
having anxiety about the 9/11 terrorist attack even though he 
avoided discussing it.  The veteran was functioning well at 
work and avoided confrontation with his boss.  In January 
2002 the veteran reported that the holidays were a difficult 
time for him due to Vietnam issues and the anniversary of the 
death of his son.  Dr. H opined that hydroxyzine and the Vet 
Center therapy appeared to be helpful.  

At April 30, 2002, VA treatment the veteran indicated that he 
felt run down and had problems with motivation.  His mood was 
described as alert with somewhat muted speech, low energy, 
and not much interest.  The veteran was organized and 
coherent but did not volunteer much, and he had no suicidal 
ideation.  Dr. H noted that while the veteran was managing 
with hydroxyzine, he was fairly symptomatic and described 
poor sleep, trouble with energy and motivation, trouble with 
Vietnam memories, and an avoidant pattern at work.

A September 2002 Vet Center report states that the veteran's 
current symptomatology consisted of rage and anger (better 
controlled than in the past), flashbacks, survivor guilt, 
emotional numbing, sleep problems, intrusive thoughts, 
hyperalertness, avoidance and isolation, irritability, 
startle response, avoidance of crowds, and depression and 
anxiety.  His clinical observations per DSM-IV included PTSD, 
and his GAF score was 45, with social isolation and mistrust.


At May 2003 VA treatment with Dr. H it was noted that the 
veteran was quite preoccupied with world affairs and was 
worried about future wars, with guilt over having not 
participated in the war with Iraq.  The veteran was using 
hydroxyzine intermittently with good effect for sleep and 
used sertraline on an erratic basis because it did not 
provide a quick "pick me up."  Dr. H encouraged the veteran 
to use sertraline regularly, and noted that the veteran 
seemed to be using 50 mg instead of 100 mg.  The veteran felt 
that he was doing "adequately" and was functioning at work.  
He reported preferring isolation and doing a lot of driving 
around town just to be left alone.  Dr. H described the 
veteran's mood as serious and worried, his affect as 
restricted, and he noted that the veteran repeated 
statements.

The veteran had a VA psychiatric examination in July 2003.  
Symptoms described at that time by the veteran included 
anxiety, jitteriness, and jumpiness, particularly related to 
the war in Iraq.  He also reported nightmares and 
"irritability with authority," and related stressors 
associated with his service in Vietnam.  Flashbacks 
associated with memories of these stressors were also 
reported.  It was reported that the veteran seemed to have 
benefited from his outpatient treatment; he denied missing 
any time from work over the last year, and indicated that he 
had held his job successfully with the IRS for 30 years.  His 
relationship with his wife was said to have improved with his 
outpatient psychotherapy, and the examiner stated that, since 
his last VA psychiatric examination, there had been a slight 
improvement in the veteran's actual psychosocial functioning 
due to therapy and medication.  

Upon mental status examination, the veteran was shown to be 
coherent and relevant in his speech at all times, although he 
was hesitant to talk about his problems.  He did not express 
any suicidal or homicidal ideation at the time of the 
examination, but he was observed to be somewhat detached, 
hesitant, and guarded.  A sense of sadness was present, but 
there was no evidence of auditory or visual hallucinations or 
any kind of psychotic process.  There was some referential 
thought, but the veteran was not delusional.  He was oriented 
to time, place, and person.  Insight and judgment were 
adequate, and the examiner found no impairment in thought 
process or communication.  No obsessive or ritualistic 
behavior was described.  The GAF score was 55, which 
describes between "moderate" and "serious" impairment of 
occupational or social functioning.  

Following the examination, the psychiatrist said the veteran 
seemed to have moderate current symptomatology and 
impairment, and indicated that "certainly, without treatment 
he would have a more serious impairment."  The examiner 
found it "significant" that the veteran had been able to 
maintain his current job with the IRS for 30 years.  
Subsequent to this examination and after review of the claims 
file, the psychiatrist who conducted the July 2003 VA 
examination completed an addendum thereto.  After summarizing 
the pertinent clinical history, he stated that the veteran 
had improved with treatment, and noted that the veteran 
stated so himself.  Since the veteran was still working, and 
there was no suicidal ideation, the examiner felt that the 
GAF score of 55 was a "fair" description of functioning. 

A statement from the veteran's employing supervisor dated in 
July 2003 noted that the veteran is a hard worker and good 
employee, but that he has trouble with authority and trusting 
others, making it difficult for the supervisor to "forge a 
working relationship" with the veteran.  This was said not 
to have detracted from the veteran's ability to do his job, 
but to have "impacted his ability to grow and change."  In 
a work performance evaluation from 2003 the veteran's 
supervisor wrote that the veteran did not always follow 
managerial direction, wrote statements in his reports that 
did not make sense, did not work efficiently, and would only 
say what he thought the supervisor wanted to hear during 
reviews.  On the other hand, the veteran exceeded 
expectations in applications of tax laws, customer relations, 
and gathering information and developing tasks.  He also met 
expectations in prioritizing work.  The veteran's supervisor 
wrote in a February 2004 statement that the veteran was 
making inappropriate, unprofessional, and disrespectful 
verbal comments.  In August 2004 the veteran wrote a 
memorandum to his supervisor stating that he had been subject 
to unequal, discriminatory employment practices.  

An April 2007 VA medication report states that the veteran 
was to take citalopram hydrobromide, 40 mg, for depression.  
In June 2007 the veteran wrote that his dosage had been 
increased due to mood swings, marital problems, and 
adjustment to retirement.
IV.  Analysis

Reviewing the evidence of record, the Board finds that prior 
to April 30, 2002, the veteran's PTSD was manifested by the 
following symptoms in the criteria for a 30 percent 
evaluation: depressed mood, anxiety, suspiciousness, chronic 
sleep impairment, and mild memory loss.  

The Board notes that at the June 2000 VA examination the 
veteran was observed to have a coherent thought flow with no 
derailment or looseness of association.  While he had some 
difficulty concentrating during the mental status 
examination, he was assigned a GAF score of 52.  The examiner 
noted that the veteran had a strong work history, although he 
related problems on the job.  The examiner also noted that it 
was known that many veterans who have significant PTSD work 
many hours to distract themselves from thinking about and 
reliving bothersome events.  At October 2001 treatment the 
veteran reported functioning well at work and avoiding 
confrontation with his boss.  Overall, the Board finds that 
prior to April 30, 2002, the veteran did not have the 
following symptoms commensurate with a 50 percent evaluation: 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, and impaired abstract thinking.

Beginning on April 30, 2002, the veteran's PTSD was 
manifested by the following symptoms in the criteria for a 50 
percent evaluation: a restricted affect, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks), disturbances in 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.   

At his April 30, 2002, treatment, Dr. H noted that the 
veteran had problems with poor sleep, trouble with energy and 
motivation, trouble with Vietnam memories, and an avoidant 
pattern.  The September 2002 Vet Center report states that 
the veteran's current symptomatology was rage and anger 
(better controlled than in the past), flashbacks, survivor 
guilt, emotional numbing, sleep problems, intrusive thoughts, 
hyperalertness, avoidance and isolation, irritability, 
startle response, avoidance of crowds, and depression and 
anxiety.  His GAF score was 45, with social isolation and 
mistrust.  In addition to the medical evidence, the job-
related memoranda discussed above show that by 2003 the 
veteran was having difficulty functioning at work, including 
difficulty understanding and following directions and making 
inappropriate comments to his supervisor.

In assigning a GAF score of 55 to the veteran, the July 2003 
VA examiner found it "significant" that the veteran had 
been able to maintain employment for 30 years.  While the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Board notes that at the time the examiner reviewed the 
claims file it did not contain the veteran's employment 
records which are discussed above.  In addition, the 2000 VA 
examiner felt that the veteran's work history did not 
necessarily mean that he was not suffering from PTSD 
symptoms.  Therefore, the Board gives less probative weight 
to the July 2003 examination report than the June 2000 report 
as they pertain to the veteran's work history.

We find, with consideration of the doctrine of resolving 
reasonable doubt in favor of the veteran, that the evidence 
is in approximate balance as to whether his PTSD 
symptomatology has warranted a 50 percent evaluation since 
April 30, 2002.  However, a higher rating is not supported by 
the evidentiary record.

In finding that the veteran does not have the symptoms 
associated with a 70 percent evaluation, the Board notes that 
the evidentiary record does not show that he has had speech 
that is intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; a neglect 
of personal appearance/hygiene; and/or an inability to 
establish and maintain effective relationships.  The totality 
of the evidence discussed above shows that the veteran has 
not suffered from these specified symptoms.

Thus, based upon these facts as supported by the weight of 
both the medical record and lay statements, and considering 
reasonable doubt, the veteran's PTSD most nearly approximated 
the rating criteria for a 30 percent evaluation prior to 
April 30, 2002, and a 50 percent evaluation from April 30, 
2002, under DC 9411.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
prior to April 30, 2002, is denied.

Entitlement to an evaluation of 50 percent for PTSD from 
April 30, 2002, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


